     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 1 of 42



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

JOHN DOE,

       Plaintiff,                                         No. 4:17-cv-00079-RGE-SBJ

v.
                                                       ORDER GRANTING IN PART
GRINNELL COLLEGE, SARAH                                  AND DENYING IN PART
MOSCHENROSS, ANGELA VOOS, and                          DEFENDANTS’ MOTION FOR
BAILEY ASBERRY,                                          SUMMARY JUDGMENT

       Defendants.


I.     INTRODUCTION

       John Doe was a student at Grinnell College when, during his sophomore year, a fellow

student reported Doe had engaged in nonconsensual sexual contact with her. Several months later,

another student reported Doe had nonconsensual sexual intercourse with her. Grinnell eventually

investigated both reports, found Doe responsible for sexual misconduct, and dismissed Doe from

Grinnell.

       Doe claims Grinnell and Grinnell employees discriminated against him on the basis of sex

during the disciplinary proceeding that led to his dismissal. He also claims various aspects of the

proceedings violated Grinnell’s policies and promises made to him by Grinnell employees. Doe

has sued Defendants Grinnell College, Grinnell’s former Dean of Students Sarah Moschenross,

Grinnell’s former Title IX Coordinator Angela Voos, and Grinnell’s former Title IX Deputy for

Case Management Bailey Asberry, alleging violations of Title IX of the Education Amendments

of 1972, breach of contract, promissory estoppel, and negligent misrepresentation. Defendants

move for summary judgment on all of Doe’s claims.

       The Court holds Doe has demonstrated a genuine dispute of material fact as to whether
      Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 2 of 42



gender bias was a motivating factor that caused an inaccuracy in his sexual misconduct disciplinary

proceeding. The Court also concludes there is a dispute of material fact regarding whether Grinnell

substantially performed its contract with Doe. The Court thus denies Defendants’ motion for

summary judgment on Doe’s Title IX and breach of contract claims. As for Doe’s promissory

estoppel and negligent misrepresentation claims, the Court concludes there are no material facts

in dispute and these claims fail as a matter of law. The Court thus grants Defendants’ motion for

summary judgment on Doe’s estoppel and negligent misrepresentation claims.

II.    BACKGROUND

       A.      Factual Background

       In presenting the facts relevant to the Defendants’ motion for summary judgment, the Court

first outlines the social climate at Grinnell at the time Doe was accused of sexual misconduct.

Next, the Court sets forth Grinnell’s sexual misconduct policy. The Court then recounts the sexual

misconduct complaints brought against Doe and the subsequent disciplinary process that resulted

in his dismissal. The following facts are either uncontested or, if contested, viewed in the light

most favorable to Doe. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587−88 (1986).

               1.      Campus climate

       Doe enrolled at Grinnell College in the fall of 2014. Pl.’s Br. Supp. Resp. Defs.’ Mot.

Summ. J. 3, ECF No. 129-1. In late 2014 and early 2015, a Grinnell student group

called Dissenting Voices advocated for reform of Grinnell’s process for handling complaints

filed under Title IX, which prohibits discrimination on the basis of sex at educational institutions.

Defs.’ Unsealed Resp. Pl.’s Statement Add’l Facts Resp. Defs.’ Mot. Summ. J. ¶¶ 16, 19, 23–33,

36, 38, 40–41, ECF No. 136; Pl.’s Unsealed App. Supp. Resp. Defs.’ Mot. Summ. J.

at P-APP 161–69, ECF No. 129-5; see also 20 U.S.C. § 1681(a). The focus of Dissenting Voices’s

                                                 2
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 3 of 42



criticism was the treatment by Grinnell of alleged victims of sexual assault. Among other

forms of activism, Dissenting Voices wrote opinion pieces in Grinnell’s student newspaper

calling upon Grinnell’s administrators to make Grinnell a place “where sexual assault is

taken seriously” and to more proportionally punish “students who commit violent sexual assaults.”

See, e.g., Pl.’s Unsealed App. Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 170–79,

ECF Nos. 129-5 &129-6; see also ECF No. 136 ¶ 31–33, 36, 38–41.

       In March 2015, The Huffington Post published an article criticizing Grinnell’s handling

of Title IX complaints. ECF No. 136 ¶ 49; ECF No. 129-5 at P-APP 127–36. Shortly before

The Huffington Post piece was published, Grinnell President Raynard Kington contacted the

Office for Civil Rights at the U.S. Department of Education and asked for assistance in reforming

Grinnell’s Title IX process. ECF No. 136 ¶ 48; ECF No. 129-6 at P-APP 182–83. That same

month, Kington cancelled an interview with U.S. News and World Report, citing

reservations about speaking publicly at that time. ECF No. 136 ¶ 55; Pl.’s Sealed App. Supp. Resp.

Defs.’ Mot. Summ. J. at P-APP 609, ECF No. 131-3. The Office of Civil Rights denied Kington’s

request for assistance. Pl.’s Sealed App. Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 485,

Voos Dep. 75:25–76:4, ECF No. 131-2. Several months later, the Office of Civil Rights opened

an investigation of Grinnell based on complaints from Grinnell students. ECF No. 136 ¶ 66;

ECF 129-6 at P-APP 189–95. The case against Grinnell was eventually resolved and the

students withdrew their complaints. Defs.’ Sealed Resp. Pl.’s Statement Add’l Facts Resp. Defs.’

Mot. Summ. J. ¶¶ 73–74, ECF No. 140-1; Pl.’s Sealed App. Supp. Resp. Defs.’ Mot. Summ. J.

at P-APP 1685–86, ECF No. 131-19.

               2.     Grinnell’s Sexual Misconduct Policy

       Three different versions of Grinnell’s Sexual Misconduct Policy applied at different

times while Doe was a student at Grinnell. Pl.’s Resp. Defs.’ Statement Undisputed Facts Supp.

                                                3
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 4 of 42



Defs.’ Mot. Summ. J. ¶¶ 65–67, ECF No. 129. One version of the policy was in place in

2014, another version was in place in 2015, and a third version was in place in 2016. Id.;

see Pl.’s Unsealed App. Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 49–120, ECF Nos. 129-4

to 129-5 (the 2014 policy); Pl.’s Unsealed App. Supp. Resp. Defs.’ Mot. Summ. J.

at P-APP 236–85, ECF Nos. 129-6 to 129-7 (the 2016 policy).         1   Events relevant to Doe’s

claims occurred during times when each of these versions of the sexual misconduct policy applied.

       Grinnell generally made changes to the sexual misconduct policy during the summer,

between academic years. See Voos Dep. 21:2–5, ECF No. 131-2 at P-APP 477.2. However,

in February 2015—at the time Dissenting Voices was advocating for reform—Grinnell

updated its policy during the academic year. ECF No. 136 ¶¶ 34–35; see also ECF No. 129-5

at P-APP 141–44; ECF No. 129-7 at P-APP 347–49. Notably, Grinnell shifted from the

use of “hearing boards” in adjudicating complaints to using an “external adjudicator.”

Compare ECF No. 129-4 at P-APP 95–98, with ECF No. 129-7 at P-APP 278–82. From 2014

to 2016, however, the definitions of sexual assault, nonconsensual sexual contact, nonconsensual

sexual intercourse, consent, and coercion remained identical or substantively the same.

ECF No. 129 ¶ 67; compare ECF No. 129-4 at P-APP 61, 63–64, with ECF No. 129-7

at P-APP 249, 251–52. The 2016 sexual misconduct policy governed Doe’s disciplinary

proceeding and thus is most relevant here. The Court will refer to the 2016 sexual misconduct

policy as “the Policy” throughout.

       The Policy defines sexual assault as “having or attempting to have sexual intercourse or

sexual contact with another individual without consent.” ECF No. 129-7 at P-APP 249.



1The parties do not submit a copy of the policy in place in 2015 in their appendices. However,
Doe provides a document summarizing the differences between the 2014 and 2015 policies.
See ECF No. 129-7 at P-APP 347–49.
                                               4
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 5 of 42



Nonconsensual sexual contact is defined as “[h]aving or attempting to have sexual contact with

another individual without consent.” Id. Similarly, nonconsensual sexual intercourse is defined as

“[h]aving or attempting to have sexual intercourse with another individual without consent.” Id.

The Policy includes the following definition of consent:

       Consent to engage in sexual activity must be given knowingly, voluntarily, and
       affirmatively. Consent to engage in sexual activity must exist from the beginning
       to end of each instance of sexual activity and for each form of sexual contact.
       Consent is demonstrated through mutually understandable words and/or clear,
       unambiguous actions that indicate a willingness to engage freely in sexual activity.
       Consent is active, not passive. . . . Consent to one form of sexual contact does not
       constitute consent to engage in all forms of sexual contact. Consent consists of an
       outward demonstration indicating that an individual has freely chosen to engage in
       sexual activity. . . . Consent may not be inferred from silence, passivity, lack of
       resistance, or lack of an active response alone. A person who does not physically
       resist or verbally refuse sexual activity is not necessarily giving
       consent. . . . Consent may be withdrawn by either party at any time. Withdrawal of
       consent must also be outwardly demonstrated by mutually understandable words or
       clear, unambiguous actions that indicate a desire to end sexual activity. Once
       withdrawal of consent has been expressed, sexual activity must cease. . . . Consent
       is not affirmative if it results from the use of threat of physical force, intimidation,
       or coercion, or any other factor that would eliminate an individual’s ability to
       exercise his/her/hir [ ] own free will to choose whether or not to have sexual
       contact.

Id. at P-APP 251–52. It also includes the following definition of coercion:

       Coercion is direct or implied threat of force, violence, danger, hardship, or
       retribution sufficient to persuade a reasonable person of ordinary susceptibility to
       perform an act which otherwise would not have been performed or acquiesce in an
       act to which one would not have submitted. Coercion can include unreasonable and
       sustained pressure for sexual activity. Coercive behavior differs from seductive
       behavior based on the type of pressure someone uses to get consent from another.
       A person’s words or conduct cannot amount to coercion unless they wrongfully
       impair the other’s freedom of will and ability to choose whether or not to engage in
       sexual activity. When someone makes it clear that he/she/zi does not want to engage
       in sexual activity, that he/she/zi wants to stop, or that he/she/zi does not want to go
       past a certain point of sexual interaction, continued pressure beyond that point can
       be coercive.

Id. at P-APP 253.




                                                  5
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 6 of 42



       The Policy outlines how complainants can report sexual misconduct. Id. at P-APP 260–61.

There is no time limit for reporting sexual misconduct. Id. at P-APP 263. The Policy provides two

ways to resolve complaints: informal resolution and formal resolution. Id. at P-APP 272–85.

Informal resolution culminates in non-disciplinary action for the respondent, such as training or

an educational program. Id. at P-APP 272–74. Under the Policy, an informal resolution can serve

as a “final resolution” of a complaint when there is an agreement between Grinnell, the

complainant, and the respondent. Id. at P-APP 273. Title IX Coordinator Voos stated in her

deposition the informal resolution agreement must be in writing; but the Policy does not

include such a requirement. Defs.’ Sealed App. Supp. Defs.’ Mot. Summ. J. at DEF APP 70,

Voos Dep. 11:17–20, ECF No. 99; Defs.’ Unsealed App. Supp. Defs.’ Mot. Summ. J.

at DEF APP 295, Voos Decl. ¶¶ 2–3, ECF No. 94-2. Formal resolution involves an

investigation and adjudication. ECF No. 129-7 at P-APP 274–83. Formal resolution may result in

disciplinary sanctions—described by the Policy as “educational outcomes”—against a respondent,

including dismissal. Id. at P-APP 281–82. Grinnell’s Title IX Office considers certain factors in

deciding if a complaint should be handled formally or informally. These factors include the

interest and preference of the complainant; the seriousness, persistence, or pervasiveness of

the alleged conduct; and whether there have been multiple reports of misconduct against the

respondent. Id. at P-APP 268–69.

       Grinnell will pursue a formal resolution when the complainant requests one, when an

investigation is warranted based on the Title IX Office’s assessment, or when informal resolution

is not successful. Id. at P-APP 274. The first step of a formal resolution is a fact-finding

investigation. The Title IX Coordinator engages either a Grinnell employee or an external

investigator to interview the parties and review the relevant documents. Id. at P-APP 275–76. The

investigator is charged with fact-finding but is not charged with weighing the evidence or

                                               6
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 7 of 42



determining whether the respondent is responsible for violating the Policy. Id. at P-APP 275, 277.

The investigator writes an investigation report outlining the findings and incorporates comments

from both parties into the report. Id. at P-APP 277.

        The investigation report is then reviewed by an adjudicator. Id. at P-APP 278. Grinnell may

engage an external adjudicator—“an outside individual or firm” that “posses[es] the requisite

training and experience needed to competently and fairly adjudicate the matter, and [who] will be

free from actual bias or conflict of interest”—to review the investigation report and adjudicate the

case. Id. at P-APP 279. An external adjudicator is typically a retired judge “trained in the intricacies

of Title IX.” Id. The adjudicator holds three separate, private, non-adversarial meetings with the

investigation team, the complainant, and the respondent. Id. at P-APP 280–81. The adjudicator

first meets with a representative of the investigation team and asks any questions necessary to gain

a greater understanding of the case. Id. at P-APP 280. The adjudicator then meets with the

complainant and the complainant’s support person. Id. The complainant may present an account

of the events and the adjudicator may ask questions. Id. The complainant may also bring an impact

statement to the meeting and may recommend appropriate sanctions for the respondent. Id.

The adjudicator then meets with the respondent and the respondent’s support person. Id. At the

meeting, the adjudicator asks the respondent if the respondent pleads “responsible” or

“not responsible” and asks the respondent to respond to the charges in a narrative form. Id.

The adjudicator may ask the respondent questions. Id. The respondent may also bring a mitigation

statement and may suggest an appropriate sanction. Id. at P-APP at 280–81. 2

        After the adjudication meetings, the adjudicator deliberates privately, reviews all



2Defendants contend the Policy permits the respondent or complainant to submit questions for the
external adjudicator to ask during the individual meetings. See ECF No. 136 ¶¶ 241–242.
The Policy does not provide for such a process. See ECF No. 129-7 at P-APP 280–81.
                                                   7
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 8 of 42



information presented by the parties, and issues a written decision determining whether the

respondent is responsible for the alleged sexual misconduct based on a preponderance of the

evidence. Id. at P-APP 281. If the respondent is found responsible, the adjudicator recommends

appropriate educational outcomes to the Dean of Students. Id. at P-APP at 281–82. The Dean of

Students has the authority to impose an educational outcome and “may broaden or lessen any range

of recommended education outcomes in the case of serious mitigating circumstances, contextual

or historical aggravating circumstances, or egregiously offensive behavior.” Id.

       The Policy also provides for an appeal process. Id. at P-APP 283–84. A party may appeal

the determination of the respondent’s responsibility and the imposition of the educational outcome

on only two grounds: the discovery of new evidence or procedural error. Id. at P-APP 283. The

party’s appeal must consist of a “plain, concise, and complete written statement expounding on

the grounds for the appeal.” Id. at P-APP 284. The Title IX Coordinator first decides whether to

accept or deny the appeal. Id. If the appeal is accepted, a designated appeals officer evaluates the

appeal. Id. The appeals officer must be an “impartial decision-maker.” Id. If the designated appeals

officer “was consulted about the conduct at issue in the complaint/grievance,” the Title IX

Coordinator must designate a different senior official as the appeals officer. Id. If a party believes

the appeals officer has actual bias or a conflict of interest, the party may raise that challenge in

writing within two days after the Title IX Coordinator accepts the appeal. Id. The appeals officer

does not conduct a de novo review of the evidence considered or the conclusions reached in the

determination of responsibility. Id. Instead, the appeals officer considers the appeal based solely

on the two permissible grounds for appeal—new evidence or procedural error. Id. The appeals

officer “can affirm the original findings, alter the findings, and/or alter the educational outcomes.”

Id. Appeal decisions are final. Id.



                                                  8
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 9 of 42



               3.     Doe’s sexual misconduct disciplinary process

       In November 2015, a Grinnell employee informed the Title IX Office that a student

reported Grinnell sophomore John Doe had engaged in nonconsensual sexual contact with her

about one year prior. ECF No. 129 ¶ 71; see ECF No. 131-19 at P-APP 1751. The student,

Complainant #1, 3 met with Asberry, 4 Grinnell’s Title IX Deputy Coordinator, and told her she did

not want to pursue a formal resolution against Doe—she was only concerned Doe might attend her

study abroad program. See ECF No. 131-2 at P-APP 535–36 (Asberry’s notes documenting her

meeting with Complainant #1). Voos determined it would be appropriate to resolve the complaint

informally and to have an educational meeting with Doe to discuss the meaning of consent.

ECF No. 129 ¶ 74; Voos Dep. 123:10–13, ECF No. 99 at DEF APP 87. Voos and Asberry

met with Doe later that week. ECF No. 129 ¶ 76; see ECF No. 131-2 at P-APP 537. During

the meeting, Voos and Asberry discussed with Doe the meaning of affirmative consent.

ECF No. 129 ¶ 79; see Doe Dep. 131:11–15, ECF No. 99 at DEF APP 64. After the meeting, Doe

understood Grinnell would not be moving forward with a formal resolution of Complainant #1’s

complaint at that time. ECF No. 129 ¶ 80; Doe Dep. 150:16–22, ECF No. 99 at DEF APP 67.

       In February 2016, a different Grinnell employee notified Asberry that a student,

Complainant #2, 5 had expressed concern about studying abroad with Doe. ECF No. 129 ¶ 86;

see ECF No. 131-19 at P-APP 1756. Asberry met with Complainant #2 to discuss her concerns.

ECF No. 129 ¶ 87; Asberry Dep. 111:11–19, ECF No. 131-3 at P-APP 521; see ECF No. 131-3

at P-APP 548. Complainant #2 told Asberry Doe had engaged in sexual intercourse with her


3 The parties use the pseudonym Jane Doe for this student. The Court will refer to her as
Complainant #1 to avoid confusion with Plaintiff’s pseudonym.
4 Defendant Bailey Asberry was known as Bailey Thompson at this time and at the times relevant

to Doe’s complaint. Asberry Dep. 6:10–16, ECF No. 131-2 at P-APP 508.
5 The parties refer to this student as Jane Roe. The Court will refer to her as Complainant #2 for

consistency.
                                                9
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 10 of 42



without asking for her consent in the summer of 2015. ECF No. 129 ¶ 88; ECF No. 131-2

at P-APP 546.

       In March 2016, after Asberry’s meeting with Complainant #2, Voos and Asberry

consulted legal counsel and decided to open a formal investigation against Doe. ECF No. 129 ¶ 90;

Asberry   Dep.,    119:21–120:4,   121:17–24,        ECF   No. 99   at   DEF   APP    109,   110;

Voos Dep. 142:12–143:9, ECF No. 99 at DEF APP 91. Grinnell retained the law firm Husch

Blackwell to begin the formal investigation in accordance with the Policy. See ECF No. 131-2

at P-APP 546. The investigators interviewed Complainant #1 in March 2016. Pl.’s Sealed App.

Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 701, 752–70, ECF Nos. 131-5 to 131-6. During her

interview, Complainant #1 told the investigators Doe engaged in nonconsensual sexual contact

with her on two days in 2014. ECF No. 131-5 at P-APP 754–56. Grinnell then sent a Notice of

Investigation to Doe on April 13, 2016, informing him Grinnell was moving forward with a formal

resolution of Complainant #1’s and Complainant #2’s complaints. Pl.’s Sealed App. Supp. Resp.

Defs.’ Mot. Summ. J. at P-APP 673, ECF No. 131-4. Dean of Students Moschenross, Voos, and

Asberry met with Doe the next day to explain the formal resolution process. See ECF No. 131-3

at P-APP 561–64.

       Complainant #2 initially told Asberry she did not want to speak with the investigators, but

after Voos told her Grinnell was moving forward with a formal resolution, Complainant #2 agreed

to meet with them. Id. at P-APP 553. Investigators interviewed Complainant #2 in April 2016.

Pl.’s Sealed App. Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 801–29, ECF No. 131-6 to 131-7.

The same day, the investigators interviewed Complainant #1 a second time. ECF Nos. 131-5 to

131-6 at P-APP 772–799.

       The investigators also interviewed Doe in April 2016. ECF No. 131-7 at P-APP 831–58.

During his interview, Doe told investigators he remembered little about the first encounter

                                                10
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 11 of 42



with Complainant #1 and denied the second encounter with Complainant #1 occurred.

Id. at P-APP 833–34, 838. In regard to the encounter with Complainant #2, Doe denied the

sexual intercourse was nonconsensual. ECF No. 131-5 at P-APP 722.

         In May 2016, the investigators conducted follow-up interviews with Doe and

Complainant #2. Pl.’s Sealed App. Supp. Resp. Defs’ Mot. Summ. J. at P-APP 907–33,

ECF No. 131-9. The investigators also interviewed four student witnesses and reviewed text

messages and emails submitted by the parties and witnesses. See ECF No. 131-5 at P-APP 701;

Pl.’s Sealed App. Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 860–905, ECF Nos. 131-7 to

131-9.

         The investigators produced a 51-page final investigation report summarizing the

facts gathered about Complainant #1’s and Complainant #2’s complaints. ECF No. 131-5

at P-APP 700–50. The investigators appended to the report transcripts of interviews with the

parties and witnesses, as well as other documents related to the investigation. Pl.’s Sealed App.

Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 751–1020, ECF Nos. 131-5 to 131-10. The

investigators also included comments submitted by the parties responding to a preliminary version

of the report. ECF No. 131-10 at P-APP 1021–25.

         Grinnell submitted the final investigation report to the designated external

adjudicator, former Chief Justice of the Iowa Supreme Court Marsha Ternus (“the Adjudicator”).

ECF No. 129 ¶¶ 42, 105. The Adjudicator did not meet with the investigation team.

See Norton Dep. 46:3–6, ECF No. 131-5 at P-APP 696. The Adjudicator reviewed the

investigation report and conducted adjudication meetings with Complainant #1 and Doe.

Pl.’s Sealed App. Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 1073, Ternus Dep. 57:13–23,

ECF No. 131-11. Complainant #2 declined to have an adjudication meeting with the Adjudicator.

ECF No. 129 ¶ 106.

                                               11
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 12 of 42



       The Adjudicator issued separate findings          for each complaint against Doe.

ECF No. 129 ¶ 110; see ECF No. 131-11 at P-APP 1102–07; Pl.’s Sealed App. Supp. Resp. Defs.’

Mot. Summ. J. at P-APP 1108–15, ECF No. 131-12. The Adjudicator found Doe responsible

for nonconsensual sexual contact with Complainant #1. ECF No. 129 ¶ 111; ECF No. 131-11

at P-APP 1106–07. The Adjudicator also found Doe responsible for nonconsensual sexual

intercourse with Complainant #2. ECF No. 129 ¶ 116; ECF No. 131-12 at P-APP 1113–15.

       In a separate decision, the Adjudicator recommended Doe’s educational outcome:

dismissal from Grinnell. ECF No. 129 ¶¶ 121–122; ECF No. 131-12 at P-APP 1116–18.

The Adjudicator found dismissal was appropriate considering Doe’s “responsibility for engaging

in nonconsensual sexual intercourse with [Complainant #2] and based upon a predatory pattern

of behavior that these two complaints demonstrate.” ECF No. 131-12 at P-APP 1117. The

Adjudicator provided a caveat with the recommended sanction: that it “be consistent with the

sanctions imposed in similar cases.” Id. at P-APP 1117–18. Moschenross accepted the

Adjudicator’s recommendation and finalized the decision to dismiss Doe. ECF No. 129 ¶ 128;

see ECF No. 131-4 at P-APP 685–87.

       Doe appealed Grinnell’s determination of his responsibility and his dismissal, asserting,

among other claims of error, the Adjudicator failed to apply the preponderance of the evidence

standard and that it was procedurally improper to consolidate the complaints of Complainant #1

and Complainant #2 into one investigation. See ECF No. 131-19 at P-APP 1701–03. As dictated

by the Policy, Andrea Conner, the Assistant Vice President for Student Affairs, served as the

appeals officer. See ECF No. 129-7 at P-APP 284. During Conner’s review, Conner asked the

Adjudicator to provide comments on the findings. ECF No. 131-3 at P-APP 592. The Adjudicator

responded with several pages of written comments supporting the conclusions in the

determinations of responsibility. Id. at P-APP 588–91. The Policy does not permit the

                                              12
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 13 of 42



review of an appeal by anyone other than the appeals officer. Doe was not made aware of

these communications or given the opportunity to respond to the Adjudicator’s comments.

ECF No. 136 ¶ 333. Conner ultimately denied Doe’s appeal, finding no evidence of a procedural

error in the disciplinary process. ECF No. 131-3 at P-APP 598–602.

       Additional facts are provided below as necessary.

       B.        Procedural Background

       Doe filed suit in March 2017 against Grinnell College, Raynard Kington, Sarah

Moschenross, Angela Voos, Andrea Conner, Bailey Asberry, Marsha Ternus, and Husch

Blackwell, LLP. ECF No. 1. Doe alleged five counts: violation of the due process clause of the

Fourteenth Amendment of the United States Constitution against Grinnell (Count I); violation of

Title IX of the Education Amendments of 1972 against all Defendants (Count II); breach of

contract against Grinnell (Count III); estoppel and reliance against Grinnell (Count IV); and

negligent misrepresentation against Grinnell, Moschenross, Voos, and Asberry (Count V).

Id. ¶¶ 84–155.

       In   June    2017,   Doe    voluntarily    dismissed   Ternus    and    Husch    Blackwell.

Stipulation Dismissal, ECF Nos. 31 & 32. In September 2017, the Court dismissed Doe’s

constitutional claim, Count I, on Defendants’ partial motion to dismiss, finding Doe did

not plead sufficient facts to show Grinnell should be deemed a governmental actor. Order Granting

Defs.’ Partial Mot. Dismiss 4–5, ECF No. 46. The Court also dismissed Doe’s Title IX claim,

Count II, against the remaining individual Defendants after Doe conceded individuals cannot be

liable under Title IX. Id. at 2. Kington and Conner were thus dismissed from the case. Id. at 6.

       Defendants now move for summary judgment on Doe’s remaining claims: Doe’s Title IX

claim under an erroneous outcome theory against Grinnell (Count II), his state law breach of

contract and estoppel claims against Grinnell (Counts III and IV), and his state law negligent

                                                 13
       Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 14 of 42



misrepresentation claim against Grinnell, Moschenross, Voos, and Asberry (Count V).

ECF No. 94; see also Defs.’ Br. Supp. Defs.’ Mot. Summ. J., ECF No. 100. Doe resists.

ECF No. 129; see also ECF No. 129-1. Defendants have replied. ECF No. 141. This matter came

before the Court for hearing on February 7, 2019. Mot. Summ. J. Hr’g Mins., ECF No. 147;

Mot. Summ. J. Hr’g Tr., ECF No. 149. Attorneys Kara Gorycki and David Goldman represented

Doe. ECF No. 147. Attorneys Frances Haas and Frank Harty represented Defendants. Id.

III.     LEGAL STANDARD

         Under Federal Rule of Civil Procedure 56, the Court must grant a party’s motion for

summary judgment if there are no genuine issues of material fact in dispute and the moving party

is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322−23 (1986).

Partial summary judgment is also permissible. See Fed. R. Civ. P. 56(a) (allowing summary

judgment for “the part of each claim or defense”). A genuine issue of material fact exists where a

factual issue capable of sustaining a claim under the governing law “may reasonably be resolved

in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

“Only disputes over facts that might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment. Factual disputes that are irrelevant

or unnecessary will not be counted.” Id. at 248. Where there is a genuine dispute, the “facts must

be viewed in the light most favorable to the nonmoving party.” Ricci v. DeStefano, 557 U.S. 557,

586 (2009) (quoting Scott v. Harris, 550 U.S. 372, 380 (2007)).

         To defeat a motion for summary judgment, the non-moving party “may not rest upon the

mere allegations or denials of his pleading, but . . . must set forth specific facts showing that there

is a genuine issue for trial.” Anderson, 477 U.S. at 248 (omission in original) (quoting a prior

version of Fed. R. Civ. P. 56(e)). In analyzing whether a party is entitled to summary judgment, a

court “may consider only the portion of the submitted materials that is admissible or useable at

                                                  14
      Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 15 of 42



trial.” Moore v. Indehar, 514 F.3d 756, 758 (8th Cir. 2008) (quoting Walker v. Wayne Cty.,

850 F.2d 433, 434 (8th Cir. 1988)). “Where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party, there is no genuine issue for trial” and the moving

party is entitled to summary judgment. Torgerson v. City of Rochester, 643 F.3d 1031, 1042–43

(8th Cir. 2011) (quoting Ricci, 557 U.S. at 586).

IV.     DISCUSSION
        The Court first considers Doe’s Title IX claim (Count II) against Grinnell. The Court

concludes Doe has demonstrated a genuine dispute of material fact regarding whether gender bias

was a motivating factor in Doe’s dismissal. A reasonable jury could therefore find Grinnell

discriminated against Doe on the basis of sex in violation of Title IX. The Court thus denies

Defendants’ motion for summary judgment on Count II. The Court next considers Doe’s breach

of contract claim (Count III) against Grinnell. Because determining this claim also implicates

factual issues that must be resolved by a jury, the Court denies Defendants’ motion for summary

judgment on Count III. The Court then addresses Doe’s estoppel claim against Grinnell and

negligent misrepresentation claim against Grinnell, Moschenross, Voos, and Asberry (Counts IV

and V). The Court concludes Doe has not set forth material facts demonstrating a genuine dispute

as to these claims and Defendants are entitled to judgment as a matter of law. The Court therefore

grants Defendants’ motion for summary judgment on Counts IV and V. Accordingly,

Moschenross, Voos, and Asberry are dismissed.

        A.     Title IX Erroneous Outcome Claim (Count II)

        District courts in this Circuit have followed the Second Circuit’s decision in

Yusuf v. Vassar College as a framework to resolve Title IX sex discrimination claims. 35 F.3d 709

(2d Cir. 1994). “Title IX bars the imposition of university discipline where gender is a motivating

factor in the decision to discipline.” Yusuf, 35 F.3d at 715; accord Rossley v. Drake Univ.,

                                                15
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 16 of 42



342 F. Supp. 3d 904, 924 (S.D. Iowa 2018); Doe v. St. John’s Univ., No. 17–2413 (PAM/LIB),

2017 WL 4863066, at *2 (D. Minn. Oct. 26. 2017); Stenzel v. Peterson, No. 17-580 (JRT/LIB),

2017 WL 4081897, at *4 (D. Minn. Sept. 13, 2017). Among other types of sex discrimination that

can be brought under Title IX, a student can challenge an educational institution’s disciplinary

proceedings under an erroneous outcome theory by alleging “regardless of the student’s guilt or

innocence, the severity of the penalty and/or the decision to initiate the proceeding was affected

by the student’s gender.” Yusuf, 35 F.3d at 715.

       To succeed on a Title IX claim under an erroneous outcome theory, a plaintiff must

demonstrate: 1) articulable doubt as to the accuracy of the outcome of the disciplinary proceeding,

and 2) gender bias was a motivating factor behind the erroneous finding. Doe v. Miami Univ.,

882 F.3d 579, 592 (6th Cir. 2018). To demonstrate an articulable doubt as to the accuracy of the

outcome of a disciplinary proceeding, a plaintiff “must demonstrate evidentiary weaknesses

behind the finding of the offense such as a motive to lie, particular strengths of the defense, or

procedural flaws affecting the record.” Doe v. Univ. of Arkansas-Fayetteville, No. 5:18-cv-05182,

2019 WL 1493701, at *12 (W.D. Ark. Apr. 3, 2019); see also Doe v. Marymount Univ.,

297 F. Supp. 3d 573, 584 (E.D. Va. 2018) (noting a plaintiff can show an articulable doubt as to

the outcome of the disciplinary proceeding by “challenging the overall sufficiency and reliability

of the evidence”).

       In addition to demonstrating an articulable doubt in the outcome of the proceeding, the

plaintiff must show “particular circumstances suggesting that gender bias was a motivating factor

behind the erroneous finding.” Yusuf, 35 F.3d at 715; accord Rossley, 342 F. Supp. 3d at 924.

Such circumstances may include “statements by members of the disciplinary tribunal, statements

by pertinent university officials, or patterns of decision-making that also tend to show the

influence of gender.” Yusuf, 35 F.3d at 715. However, “[a]s a general rule, Title IX is not

                                                16
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 17 of 42



an invitation for courts to second-guess disciplinary decisions of colleges or universities.”

Doe v. Univ. of St. Thomas, 240 F. Supp. 3d 984, 989 (D. Minn. 2017). Title IX should

be construed to give educational institutions the “flexibility they require to initiate a

reasonable   disciplinary   response.”   Id. at 990 (internal quotations marks omitted)

(quoting Davis ex rel. LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 648–49 (1999)).

       Thus, to avoid summary judgment, Doe must show a that a reasonable jury could conclude:

1) there is articulable doubt regarding the accuracy of Doe’s disciplinary proceeding; and

2) gender bias was a motivating factor that caused the inaccuracy. Doe has successfully

demonstrated a genuine dispute of material fact on both prongs of his erroneous outcome claim.

               1.      Accuracy of the outcome

       As to the first prong, the Court concludes Doe proffers sufficient facts that cast doubt

on the accuracy of the outcome of his disciplinary process. Broadly, Doe argues Grinnell

“did not handle [Doe’s] discipline consistent with its Policy.” ECF No. 129-1 at 13. Specifically,

Doe alleges he was denied an impartial review during the appeal of Grinnell’s determinations of

his responsibility for sexual misconduct. Doe has proffered sufficient evidence for a reasonable

jury to find Grinnell’s review of Doe’s appeal was not impartial. Because the determinations of

responsibility were the basis of Grinnell’s decision to dismiss Doe, evidence that the review of the

determinations was not impartial is of heightened significance.

       The parties do not dispute that Conner, the appeals officer, consulted with

the Adjudicator before resolving Doe’s appeal. See ECF No. 136 ¶¶ 331, 335. Conner emailed

the Adjudicator—who had written the determinations of responsibility that were the subject of

Doe’s appeal—a copy of Doe’s appeal with the message: “I would like to afford you the

opportunity to respond with any comments, if you’d like.” ECF No. 131-3 at P-APP 592. The

Adjudicator responded to Conner’s request with an email addressing each of Doe’s appeal

                                                17
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 18 of 42



arguments and providing additional support to the findings. Id. at P-APP 588–91. Conner claims

her review of Doe’s appeal remained independent despite her consultation with the Adjudicator.

Conner Dep. 122:2–15, ECF No. 131-3 at P-APP 578. However, the Policy does not provide

for the adjudicator’s involvement in the appeal process. See ECF No. 136 ¶ 329. Rather,

the Policy requires the appeals officer to be an “impartial decision-maker” without any actual bias

or conflict of interest. ECF No. 129-7 at P-APP 284.

       The Court finds Doe has proffered sufficient facts from which a reasonable

jury could doubt the accuracy of the outcome of Doe’s disciplinary proceeding.

Cf. Univ. of Arkansas-Fayetteville, 2019 WL 1493701, at *12 (determining plaintiff failed

to sufficiently allege hearing panel’s finding that he lacked credibility raised an articulable

doubt on the accuracy of the hearing). Evidence regarding Conner’s consultation with

the Adjudicator is sufficient to generate a dispute of material fact regarding the accuracy of

the outcome of Doe’s disciplinary proceeding. A reasonable jury could conclude that, even

though the Policy does not explicitly prohibit consultation between the appeals officer and

an adjudicator, such consultation detracts from the appeals officer’s independence. A reasonable

jury could further conclude that Doe did not receive a fair and impartial review of his appeal and

this lack of an impartial review casts doubt on the accuracy of the outcome of the disciplinary

proceeding. Because the evidence regarding Doe’s appeal is sufficient to demonstrate a genuine

dispute of material fact as to the first prong of his erroneous outcome claim, the Court does not

need to address Doe’s other alleged procedural inaccuracies.

               2.     Gender bias as a motivating factor

       As for the second prong of his erroneous outcome claim, Doe alleges a reasonable

jury could find gender bias was a motivating factor behind the inaccuracy in his disciplinary

proceeding from four types of conduct: 1) gender-biased Title IX trainings attended by

                                                18
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 19 of 42



decisionmakers; 2) the political climate on campus generated by campus activists; 3) the reasoning

behind the determinations of responsibility in Doe’s sexual misconduct case; and 4) the statistics

of the outcomes of other sexual misconduct cases at Grinnell indicating Grinnell’s preferential

treatment of female respondents. ECF No. 129-1 at 29–39. Doe fails to show a genuine dispute of

material fact as to the effect of gender bias based on Grinnell’s Title IX training materials, the

political climate on Grinnell’s campus, or the statistics of the outcomes of other sexual misconduct

cases at Grinnell. Doe does, however, demonstrate a genuine dispute of material fact regarding the

reasoning behind the determinations of Doe’s responsibility for sexual misconduct, particularly in

light of the determination of responsibility in another sexual misconduct case at Grinnell written

by the same Adjudicator. Considering this evidence, a reasonable jury could find gender bias was

a motivating factor that caused an inaccuracy in Doe’s disciplinary outcome. Because Doe

demonstrated a genuine dispute of material fact corresponding to both prongs of his erroneous

outcome claim, the Court denies Defendants’ motion for summary judgment on Doe’s Title IX

claim.

                       a.     Title IX training

         Doe first alleges decisionmakers Moschenross, Voos, and Asberry attended a Title IX

training that “portrayed males as sexual predators and females as sexual assault victims.”

ECF No. 129-1 at 29–30. Doe also alleges the Adjudicator attended a separate training

presentation that used material with gender-biased language. Id. at 30–31. The presentations in

both trainings included hypothetical scenarios featuring female victims and male perpetrators.

See, e.g., ECF No. 129-7 at P-APP 320; Pl.’s Unsealed App. Supp. Resp. Defs.’ Mot. Summ. J.

P-APP at 396–99, ECF No. 129-8. However, the adjudicator training presentation also included

statistics showing both men and women can be victims of sexual violence. ECF No. 129-7

at P-APP 322. The Title IX training presentation included a statement indicating Title IX

                                                  19
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 20 of 42



covers both men and women. ECF No. 129-8 at P-APP 362. The Title IX training

presentation also contained definitions of sexual misconduct offenses with gender-neutral

language. Id. at P-APP 365–70. Given the presentations’ statements indicating men can also

be victims of sexual assault, no reasonable jury could find the inclusion of female names in

hypothetical scenarios in training materials reveals gender bias. See Doe v. Colgate Univ.,

760 F. App’x 22, 31 (2d Cir. 2019) (unpublished) (concluding Title IX training presentations

that used female pronouns for victims were insufficient evidence of gender bias);

Doe v. Univ. of Denver, No. 16–cv–00152–PAB–KMT, 2018 WL 1304530, at *10

(D. Colo. Mar. 13, 2018) (concluding defendant’s training presentations were gender-neutral

and thus did not give rise to gender bias).

       Grinnell’s training materials are distinguishable from those at issue in Doe v. Washington

& Lee, No. 6:14–CV–00052, 2015 WL 4647996, at *10 (W.D. Va. Aug. 5, 2015). There, a

university decisionmaker cited an article during a presentation “posit[ing] sexual assault

occurs whenever a woman has consensual sex with a man and regrets it.” Washington & Lee,

2015 WL 4647996, at *10. The United States District Court for the Western District of Virginia

found the training materials citing that article supported a plausible allegation that the

decisionmaker held gender-biased views. Id. Here, the use of female pronouns and names

in the examples in the training presentations may reflect the reality that more complainants are

female than male—but it does not reveal gender bias. See Colgate Univ., 760 F. App’x at 31

(“There is no indication [the Title IX Coordinator’s] use of such pronouns reflects anything more

than the statistical reality that most respondents are men and most complainants are women.”).

Grinnell’s training materials contain inclusive and gender-neutral information. No reasonable jury

could find the training materials demonstrated gender bias.



                                               20
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 21 of 42



                       b.      Campus climate

       Doe also alleges events at Grinnell in the years prior to his disciplinary process provide

evidence of “tremendous pressure to protect female sexual assault victims and issue harsher

sanctions against male respondents.” ECF No. 129-1 at 38. Doe argues the advocacy by the student

group Dissenting Voices, the criticism in the Huffington Post, the Office of Civil Rights

investigation, and the revision of the sexual misconduct policy all demonstrate Grinnell was

motivated by gender bias during Doe’s disciplinary process. Id. at 34–37. Doe does not provide

evidence, however, that the decisionmakers in his case considered the opinions of Dissenting

Voices, the criticism in the press, or the investigation by the Office of Civil Rights in coming to

their conclusions in his disciplinary proceeding. Moreover, Doe fails to provide evidence that any

of these external circumstances—if they had been considered—would have resulted in gender bias

affecting Doe’s disciplinary proceeding. For example, Grinnell made changes to its policy in the

wake of the activism of Dissenting Voices—but all of the changes it made were gender neutral.

See ECF No. 129-7 at P-APP 347–49 (letter from Grinnell’s President noting changes to the Policy

included establishing an external adjudicator model, increasing the length of time to retain

recordings, and requiring more training for campus safety staff members).

       The Court concludes no reasonable jury could find the evidence of Grinnell’s reform of the

sexual misconduct disciplinary process—which reflected a national trend—shows gender bias

affected the outcome of Doe’s disciplinary proceeding. Other courts have reached similar

conclusions. In Colgate, for example, the Second Circuit held student activism events on campus

similar to those held by Dissenting Voices and interaction with the Office of Civil Rights were

insufficient to show gender bias. 760 F. App’x at 30. In Doe v. Trustees of Boston College,

the First Circuit held the “outside pressure” from the Office of Civil Rights did not itself “reflect[ ]

or espouse[ ] gender bias” and thus could not influence the decisionmakers. 892 F.3d 67, 91, 92

                                                  21
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 22 of 42



(1st Cir. 2018). In Doe v. University of Colorado, Boulder ex rel. Board of Regents of University

of Colorado, the United States District Court for the District of Colorado found “pressure from the

federal government to investigate sexual assault allegations more aggressively—either general

pressure exerted by [an Office of Civil Rights publication] or specific pressure exerted by an

investigation directed at the University, or both—says nothing about the University’s alleged

desire to find men responsible because they are men.” 255 F. Supp. 3d 1064, 1078 (D. Colo. 2017).

As in those cases, there is no evidence Grinnell’s campus climate resulted in gender bias in Doe’s

disciplinary proceeding.

                       c.     Determinations of responsibility in Doe’s case

       Doe next asserts the analysis in the determinations of responsibility concluding he violated

the Policy, which Grinnell relied upon to dismiss him, “reflect . . . outdated and discriminatory

views of male and female roles in heterosexual relationships which impacted [the] credibility

determinations.” ECF No. 129-1 at 32. Doe alleges the determinations of responsibility were

influenced by the “belief that females are incapable of asserting themselves in sexual situations

with male counterparts.” Id. In response, Defendants argue no reasonable jury could conclude the

determinations contain evidence of intentional sex bias, in part because the determinations “do not

mention sex or make any assumptions about responsibility or the facts.” ECF No. 141 at 10.

Instead, Defendants argue, Doe’s characterization of the determinations is an attempt

“to second-guess [the Adjudicator]’s sincere belief that [Doe] sexually assaulted two students.” Id.

       One court has concluded, at the motion to dismiss stage, that gender bias can be inferred

when decisionmakers employ “outdated and discriminatory views of gender and sexuality.”

Marymount Univ., 297 F. Supp. 3d. at 585–86 (concluding a hearing panel member’s statement

insinuating men are aroused during nonconsensual contact plausibly supported a minimal

inference of sex bias). Doe points to specific portions of the determinations of responsibility he

                                                22
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 23 of 42



claims are evidence of the influence of gender bias. For example, Doe claims the determination in

Complainant #1’s case arbitrarily found Complainant #1’s side of the story more credible and

made unwarranted assumptions about Complainant #1 being naïve and sexually inexperienced.

See ECF No. 129-1 at 32–33. As for the determination in Complainant #2’s case, Doe argues,

among other inaccuracies, the determination of responsibility wrongfully found Complainant #2

was coerced into having sex with Doe without analyzing evidence in the record showing her choice

to have sex was voluntary. See id. at 33–34. Doe also argues the determination in Complainant

#2’s case reveals evidence of gender bias because it concludes Doe must have coerced

Complainant #2 into consenting to sex, in part, because Complainant #2 reported she was not on

birth control during the encounter. Id. at 34.

       For the reasons discussed below, a jury could—but need not—find gender bias caused an

inaccuracy in Doe’s disciplinary outcome. The Court concludes Doe has presented sufficient

evidence from which a reasonable jury could deduce the determinations of responsibility relied

upon by Grinnell to dismiss Doe were based on a biased perspective regarding the behavior of

women during sexual encounters. See Marymount Univ., 297 F. Supp. 3d. at 585–86.

The Court now addresses portions of the determination of responsibility in Complainant #2’s

case. 6 The Court concludes the facts Doe proffers related to the analysis and reasoning contained

in the determination of responsibility in Complainant #2’s case are sufficient to generate a genuine

dispute of material fact as to gender bias in Doe’s disciplinary proceeding.

       First, Doe has produced evidence that the determination of responsibility in

Complainant #2’s case did not note some of Complainant #2’s statements to the investigators that


6The Court finds the facts relevant to Complainant #2’s case demonstrate a genuine dispute of
material fact so that the jury could find for Doe on his erroneous outcome claim. Therefore, the
Court does not need to analyze the arguments Doe asserts as to the gender bias regarding
Complainant #1’s complaint or other aspects of the disciplinary proceeding.
                                                 23
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 24 of 42



weigh against the determination’s conclusion that Complainant #2 was coerced into consenting to

sex with Doe. 7 The determination states: “[A] preponderance of the evidence shows that [Doe]’s

sustained pressure on [Complainant #2] coerced her to acquiesce to sexual intercourse that she did

not want and to which she would not otherwise have submitted.” ECF No. 131-12 at P-APP 1114.

But the determination does not analyze, consider, grapple with, or even note the following

statements made by Complainant #2 to investigators:

           •   “And I just remember thinking like well maybe—maybe if I just like do it,
               if I just like kiss him—or I don’t know—like—he’ll leave me alone and I’ll
               just go to sleep. And I should have just stopped and left . . . but I turned
               back towards him and was like I—I responded—I like kissed him.”
               ECF No. 131-6 at P-APP 820.

           •   “I guess I just felt like fine, it’s just sex, but I just didn’t really want to do
               it.” Id.

           •   “I remember like to a certain extent like being like well I’ll just get this over
               with.” ECF No. 131-7 at P-APP 823.

           •   “Yeah, I just kinda figured if [I] get it over with—then he would just leave
               me alone.” ECF No. 131-9 at P-APP 915.

The determination only notes Complainant #2 said she was “passive,” that she “just wanted it to

be done,” and she tried to “zone out.” ECF No. 131-12 at P-APP 1114.

       The Policy states “[c]oercion can include unreasonable and sustained pressure for sexual

activity . . . . A person’s words or conduct cannot amount to coercion unless they wrongfully

impair the other’s freedom of will and ability to choose whether or not to engage in sexual

activity.” ECF No. 129-7 at P-APP 253. The determination of responsibility concluded Doe

coerced Complainant #2 into acting against her free will. See ECF No. 131-12 at P-APP 1113

(“[Doe] applied ‘unreasonable and sustained pressure’ that ‘wrongfully impair[ed] [Complainant


7 The Court does not suggest a jury consider Complainant #2’s statements for their truth. But
evidence of Complainant #2’s statements may be admissible at trial in order for the jury to consider
why the statements were not incorporated into the determination of responsibility.
                                                  24
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 25 of 42



#2’s] freedom of will and ability to choose whether or not to engage in sexual activity.”

(second alteration in original)). But the determination failed to engage with the evidence in the

record indicating Complainant #2 chose to engage in sexual activity—even if she was motivated

only by a desire to “get [it] over with.” See ECF No. 131-7 at P-APP 823. Instead, the

determination described Complainant #2’s actions as a way to “passively allow[ ]” Doe to have

sex with her. ECF No. 131-12 at P-APP 1114. The determination’s omission of some parts of the

investigation record provides evidence sufficient to demonstrate a dispute of material fact as

to gender bias.

       A reasonable jury could draw different conclusions from the omissions in the determination

of responsibility. One reasonable conclusion is that the determination was influenced by the

gendered assumption that a woman would not consent to sex she felt was meaningless, and thus

Complainant #2’s statements that did not conform to this assumption were omitted. Another

reasonable conclusion is that the evidence in the investigation report showed Doe coerced

Complainant #2 into having sex and the inclusion of all of Complainant #2’s statements in the

determination would have been unnecessary. Because a jury could reach these opposite

conclusions, Doe has produced evidence exposing a genuine issue of material fact. A jury need

not find the lack of analysis of some of Complainant #2’s statements proves that gender bias

affected Doe’s disciplinary proceeding—but a reasonable jury could.

       Second, Doe has provided evidence the determination relied on Complainant #2’s lack of

birth control to support its finding of coercion. This evidence also results in a genuine dispute of

material fact from which a reasonable jury could deduce gender bias caused an inaccuracy in Doe’s

disciplinary proceeding. The determination of responsibility states: “[Complainant #2’s] supply of

birth control pills had run out while she was in Grinnell, and this fact supports her assertion that

she did not want to have sexual intercourse with [Doe].” ECF No. 131-12 at P-APP 1114.

                                                25
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 26 of 42



Considering this statement, a reasonable jury could conclude the determination of responsibility

was influenced by the assumption that a woman without birth control would not consent to sex.

Complainant #2 did in fact send a text message to her friend the day after the incident with Doe

telling her friend she was upset about what happened in part because her birth control prescription

had run out. ECF No. 131-10 at P-APP 947. However, Complainant #2 did not tell investigators

that she did not consent to having sex with Doe because she was not on birth control. Rather, she

told the investigators she had run out of her birth control prescription when explaining why she

asked Doe to wear a condom—not as a reason she did not consent to sex with Doe. ECF No. 131-7

at P-APP 828 (“[S]o the reason that I freaked out when he didn’t want to wear a condom is um

because my birth control wasn’t—like I didn’t have my birth control with me.”).

       A reasonable jury could conclude the determination of responsibility included the

information about Complainant #2 not being on birth control because the detail corroborated

Complainant #2’s account of the incident. A reasonable jury could also conclude the discussion of

this evidence demonstrates gender bias. This latter conclusion is reasonable in light of the

determination’s exclusion of other evidence incongruous with common stereotypes about the

typical behavior of women in sexual encounters. For example, this statement by Complainant #2,

which does not conform with the common stereotype of women being more passive than men

during sexual encounters, is not addressed in the determination of responsibility: “I said that he

could be like more rough but like not like—just meaning like . . . like he didn’t have to like take

me slowly.” ECF No. 131-6 at P-APP 817. Considering the exclusion of both this statement and

the others previously discussed, a reasonable jury could—but need not—find the determination’s

reliance on Complainant #2’s lack of birth control as evidence of gender bias.

       Finally, Doe further demonstrates a dispute of material fact regarding the impact of gender

bias on his disciplinary proceeding by providing evidence of a 2015 sexual misconduct case at

                                                26
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 27 of 42



Grinnell adjudicated by the Adjudicator. The analysis in the determination of responsibility

in the 2015 case, which found a female respondent responsible for sexual misconduct,

supports Doe’s assertion that there is a dispute regarding the impact of gender bias on

Doe’s disciplinary proceeding. The 2015 determination of responsibility, like the determination

in Doe’s case, considers evidence of two conflicting accounts of a sexual encounter.

See Pl.’s Sealed App. Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 1660–67, ECF No. 131-18.

The 2015 determination of responsibility notes the female respondent believed she had consent for

sexual conduct with the complainant, also female, who reported she was trying to sleep when the

respondent digitally penetrated her vagina. Id. at P-APP 1662, 1663. That determination

ultimately concluded the sexual intercourse was nonconsensual and recommended a sanction for

the respondent. Id. at P-APP 1665, 1666. But the determination of responsibility also stated:

“While the conduct at issue here was indeed serious, this adjudicator believes [the respondent]

mistakenly thought she was engaging in conduct that would be welcomed by [the complainant].”

Id. at P-APP 1666. In contrast, Doe’s actions are not described as mildly—even though Doe

reported he believed Complainant #2 had consented to the conduct. Compare ECF No. 131-12

at P-APP 1113 (“A preponderance of the evidence shows that [Doe] continued to kiss

[Complainant #2], to touch her, and to try to turn her toward him, notwithstanding her stated desire

to sleep and her prior verbal indication that she did not want to engage in any more sexual

activity.”), with Pl.’s Sealed App. Supp. Resp. Defs.’ Mot. Summ. J. at P-APP 1185,

Recorded Adjudication Meeting 38:11–39:38, ECF No. 131-13 (recording of Doe explaining to

the Adjudicator during his adjudication meeting he understood that Complainant #2 had

consented to the conduct).

       The difference between the analysis in the 2015 determination of responsibility and the

analysis in Doe’s determination may not be indicative of gender bias. But the differences in the

                                                27
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 28 of 42



analyses of the facts of the two cases do support a genuine dispute of material fact. It would be

reasonable—although not necessary—for a jury to draw the inference that the language in the 2015

determination differed because the respondent was female.

                       d.     Other sexual misconduct cases at Grinnell

       The Court rejects Doe’s argument that a pattern in the outcomes of the sexual misconduct

cases at Grinnell generates a dispute of material fact. See ECF No. 129-1 at 31–32. Most of the

sexual misconduct cases Doe cites involve circumstances distinct from those in Doe’s case and

thus are not apt comparators to reveal gender bias. Further, Doe does not allege his Title IX claim

under a selective enforcement theory, and thus does not specifically allege similarly situated

females were treated more favorably. Cf. Rossley, 342 F. Supp. 3d at 931–34.

       Thus, although the outcomes of other sexual misconduct cases at Grinnell are

insufficient to give rise to a dispute of material fact regarding the impact of gender bias on Doe’s

disciplinary outcome, the analysis in the determination of responsibility in the 2015 case discussed

above—when viewed in the light most favorable to Doe’s argument—constitutes such a dispute.

                       e.     Conclusion

       The Court recognizes the dearth of case law finding genuine disputes of material fact

regarding gender bias reflected in an educational institution’s disciplinary process. Many courts

have found in favor of defendants on erroneous outcome claims, finding the plaintiffs

failed to proffer specific evidence demonstrating genuinely disputed material facts

regarding gender bias in the defendants’ decision-making processes. See Ayala v. Butler Univ.,

No. 1:16-cv-01266-TWP-DLP, 2018 WL 5117292, at *8 (S.D. Ind. Oct. 19, 2018)

(holding evidence of questions by hearing panel members about consent “did not directly

show any gender bias nor did they imply any gender bias”); Rossley, 342 F. Supp. 3d at 926–28;

Doe v. George Washington Univ., 305 F. Supp. 3d 126, 133–34 (D.D.C. 2018) (holding

                                                28
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 29 of 42



“a plausible inference [of gender bias] is not sufficient to show likelihood of success on the merits

as required for a preliminary injunction” (emphasis added)); Univ. of Denver, 2018 WL 1304530,

at *11–12 (reasoning a decisionmaker’s determination that the female complainant was more

credible than the male respondent, among other deficiencies in the disciplinary proceeding, did not

reveal gender bias); Colgate Univ., 760 F. App’x at 31–32 (reasoning a decisionmaker’s

assessment of complainant’s memory did not evince gender bias). These cases, however, are

distinguishable. For example, in Rossley, this Court found the plaintiff provided only conclusory

statements—and no actual evidence—to support his argument that the defendant university

viewed the evidence in his sexual misconduct disciplinary proceeding through a gender-biased

lens. 342 F. Supp. 3d at 926. Here, in contrast, Doe has generated a dispute of material fact by

pointing to specific omissions in the determination of responsibility in Complainant #2’s case that

could lead a jury to conclude the determination was motivated by gender bias.

       Thus, the Court finds Doe has provided evidence to show a dispute of material fact so that

a reasonable jury could find for Doe on his erroneous outcome claim. Specifically, Doe has

provided evidence sufficient to cast doubt on the accuracy of the outcome of his disciplinary

proceeding and, further, has provided evidence suggesting that gender bias could be a motivating

factor that caused the inaccuracy. Defendants’ motion for summary judgment is denied as to

Doe’s Title IX claim.

       In denying Defendants’ motion for summary judgment, the Court reaches no conclusion as

to the propriety of Grinnell’s decision to dismiss Doe. Universities have flexibility in developing

and executing their disciplinary policies. See Univ. of St. Thomas, 240 F. Supp. 3d at 989–90.

But universities must also comply with Title IX. Here, Doe has offered sufficient evidence to show

Grinnell may have failed to comply with its Title IX obligations. Whether Grinnell violated

Title IX by discriminating against Doe on the basis of sex must be decided by a jury. At this

                                                 29
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 30 of 42



stage in the proceedings, the Court may not weigh that evidence against other evidence in

the record—so long as there is evidence that could support a finding in Doe’s favor,

summary judgment is appropriate.

       B.      Breach of Contract Claim (Count III)
       The Court next turns to Doe’s breach of contract claim. As an initial matter, the Court must

address Defendants’ argument that Doe alleges new breach of contract claims in his resistance to

Defendants’ motion for summary judgment. See ECF No. 141 at 21–22. In his complaint,

Doe alleges the following in his breach of contract claim, Count III:

       138.    Defendant Grinnell breached express and/or implied contracts with John
               Doe.
       139.    Defendant Grinnell’s Policy provides that students are to have a fair and
               impartial disciplinary process in which it is the responsibility of the College
               to show that a violation has occurred before any sanctions are imposed.
               Defendant Grinnell breached its contract with John Doe when it failed to
               conduct a fair and impartial process, including not holding a hearing. At no
               time was John Doe afforded the procedural guarantees that generally
               accompany a hearing, such as the right to present witnesses and evidence,
               confront one’s accuser, and cross-examine and challenge any witnesses
               against him, all before an impartial and objective fact-finder. Thus,
               Defendants violated the contract with John Doe when they failed to afford
               him a proper hearing on the accusations against him.
       140.    The U.S. Department of Education Office for Civil Rights requires that the
               excessively low preponderance of the evidence burden of proof be used to
               evaluate allegations of sexual misconduct. Though an inadequate standard
               to protect the procedural rights of accused students, Defendant Grinnell
               utilizes this standard of review, as recognized in its Policy. Defendant
               Grinnell violated this provision when it improperly placed the burden of
               proof on John Doe to prove that the accusations against him were not true
               and when it failed to utilize the preponderance of the evidence standard in
               fact in reaching the outcome. Defendant Grinnell therefore breached its
               contract with John Doe when it failed to utilize the requisite preponderance
               of the evidence standard.
       141.    Based on the aforementioned facts and circumstances, Defendant Grinnell
               breached and violated a covenant of good faith and fair dealing implied in
               the agreement(s) with John Doe. Defendant Grinnell failed its duty of good
               faith and fair dealing when it meted out a disproportionate sanction
               notwithstanding the flawed process and lack of evidence in support of the
               allegations of sexual misconduct.



                                                 30
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 31 of 42



ECF No. 1 ¶¶ 138–141. In his resistance to Defendants’ motion for summary judgment,

Doe argues Grinnell breached its contract by deviating from specific aspects of the Policy.

ECF No. 129-1 at 39–40. Doe lists seventeen areas of the Policy he contends Grinnell violated. Id.

Doe claims these deviations demonstrate “Defendants acted in bad faith . . . by ignoring the

express terms of the Policy, [and] by reading in terms that did not exist.” Id. at 40–41. He argues

Grinnell’s failure “to carry out their roles and responsibilities under the Policy in a diligent, fair

and impartial manner . . . . resulted in a severe, unwarranted and disproportionate sanction in

Plaintiff’s case.” Id. at 42. Defendants ask the Court not to consider the specific deviations from

the Policy alleged by Doe in his resistance, arguing his allegations are untimely because he did not

initially plead them in his complaint. ECF No. 141 at 21–22.

        Rule 8(a) of the Federal Rules of Civil Procedure requires that complaints contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). “Although the pleading requirements under Rule 8(a) are relatively

permissive, the essential function of notice pleading is to ‘give the defendant fair notice of what

the . . . claim is and the grounds up which it rests.’” WireCo Worldgroup, Inc. v. Liberty Mut. Fire

Ins. Co., 897 F.3d 987, 992 (8th Cir. 2018) (omission in original) (emphasis omitted)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). However, “[t]he federal rules,

and the decisions construing them, evince a belief that when a party has a valid claim, he should

recover on it regardless of his counsel’s failure to perceive the true basis of the claim at the pleading

stage, provided always that a late shift in the thrust of the case will not prejudice the other

party in maintaining a defense upon the merits.” 5 Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 1219 (3d 2002 ed. & Supp. 2019); accord Oglala Sioux Tribe v.

Andrus, 603 F.2d 707, 714 (8th Cir. 1979).

        The Court determines Defendants had sufficient notice of the grounds for Doe’s breach of

                                                   31
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 32 of 42



contract claim. In his complaint, Doe alleged Defendants breached their contract by “met[ing] out

a disproportionate sanction notwithstanding the flawed process and lack of evidence in support of

the allegations of sexual misconduct.” ECF No. 1 ¶ 141. From the outset, Defendants were on

notice of Doe’s allegation that his disciplinary proceeding was unfair. Doe’s broad description of

his claim in his complaint did not prejudice Defendants or prevent them from adequately preparing

their defense.

       WireCo Worldgroup provides a helpful counterpoint. In that case, the Eighth Circuit

affirmed the district court’s decision not to consider new grounds for the plaintiff’s breach of

contract claim that the plaintiff raised for the first time in its resistance to the defendant’s motion

for summary judgment. 897 F.3d at 992–93. There, however, the Eighth Circuit noted the

complaint “was specific as to the nature, bases, and grounds of [the defendant]’s alleged breaches.”

Id. at 993. The Eighth Circuit reasoned allowing a plaintiff to allege additional grounds for a breach

of contract claim in its resistance to defendant’s summary judgment motion would force the

defendant to “intuit additional theories of liability that were not apparent from [the plaintiff’s]

complaint.” Id. Here, by contrast, Doe pleaded from the beginning that Grinnell conducted an

unfair and flawed disciplinary proceeding. The more specific arguments regarding the flaws in

Doe’s disciplinary proceeding argued in Doe’s resistance should not have been unexpected to

Defendants. Doe’s characterization of his claims in his resistance, although more specific,

are not based on new facts unfamiliar to Defendants. Cf. J. Lloyd Int’l, Inc. v. Testor Corp.,

No. 08-CV-134-LRR, 2010 WL 605657, at *6 (N.D. Iowa Feb. 17, 2010) (declining to consider

claims at the summary judgment stage not initially pleaded because they were based “on entirely

different facts and theories”); Sun Media Sys., Inc. v. KDSM, LLC, 564 F. Supp. 2d 946, 995–96

(S.D. Iowa 2008) (same). Thus, the Court will consider the Policy deviations listed in Doe’s

resistance to Defendants’ motion for summary judgment when resolving Doe’s breach of

                                                  32
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 33 of 42



contract claim.

       Under Iowa law, to prevail on a breach of contract claim, a plaintiff must prove:

1) the existence of a contract; 2) the terms and conditions of the contract; 3) that the plaintiff has

performed all the terms and conditions required under the contract; 4) the defendant’s breach of

the contract in some particular way; and 5) that the plaintiff has suffered damages as a result of the

breach. Molo Oil Co. v. River City Ford Truck Sales, Inc., 578 N.W.2d 222, 224 (Iowa 1998).

Iowa law recognizes an implied covenant of good faith and fair dealing in all contracts.

See Alta Vista Props., LLC v. Mauer Vision Ctr., PC, 855 N.W.2d 722, 730 (Iowa 2014);

Bagelmann v. First Nat’l Bank, 823 N.W.2d 18, 34 (Iowa 2012). “The underlying principle is

that there is an implied covenant that neither party will do anything which will have the effect

of destroying or injuring the right of the other party to receive the fruits of the contract.”

Am. Tower, L.P. v. Local TV Iowa, LLC, 809 N.W.2d 546, 550 (Iowa Ct. App. 2011)

(quoting 13 Samuel Williston & Richard A. Lord, A Treatise on the Law of Contracts § 38.15

(4th ed. 2000) (hereinafter “Williston on Contracts”)).

       The parties do not dispute the Policy served as a contract between Grinnell and Doe

containing terms and conditions relevant to the present dispute. See ECF No. 100 at 26;

ECF No. 129-1 at 39–42. Nor do the parties dispute the Policy contained an implied covenant of

good faith and fair dealing. There is a factual dispute, however, over whether Grinnell breached

the contract and, if so, whether Grinnell’s breach caused Doe to suffer damages. The Court

concludes that dispute is both genuine and material to Doe’s claim.

       In general, the terms of a contract “will be strictly construed if the words are clear and

unambiguous.” SDG Macerich Props., L.P. v. Stanek, Inc., 648 N.W.2d 581, 586 (Iowa 2002);

see also Jackson v. Drake Univ., 778 F. Supp. 1490, 1493 (S.D. Iowa 1991) (finding the terms of

a financial aid agreement between a student and university were unambiguous and did not contain

                                                 33
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 34 of 42



an implicit right for the student to play basketball). Under the doctrine of substantial performance,

however, a party can fulfill its obligations under a contract with a performance that,

“despite deviations from the contract requirements, provides the important and essential

benefits of the contract to the promisee.” SDG Macerich Props., 648 N.W.2d at 586 (quoting an

earlier edition of 17B C.J.S. Contracts § 801 (2019)); see also Union Pac. R.R. Co. v. Cedar Rapids

& Iowa City Ry. Co., 477 F. Supp. 2d 980, 991 (N.D. Iowa 2007) (“The Iowa Supreme Court has

recognized that there may be situations in which substantial performance of a contract term will

suffice.”). Generally applied in disputes overs construction contracts, “[t]he doctrine . . . excuses

contractual deviations or deficiencies which do not severely impair the purpose underlying a

contractual provision.” SDG Macerich Props., 648 N.W.2d at 586. “In the area of contracts,

‘[s]ubstantial performance is performance without a material breach, and a material breach results

in performance that is not substantial.’” Flynn Builders, L.C. v. Lande, 814 N.W.2d 542, 546

(Iowa 2012) (alteration in original) (quoting II E. Allan Farnsworth, Farnsworth on Contracts

§ 8.16 (3d ed. 2004)).

       The Eighth Circuit has recognized the doctrine of substantial performance as applicable to

non-construction breach of contract claims under Illinois state law, even though Illinois courts,

like Iowa courts, typically apply the doctrine to construction disputes. See In re Interstate Bakeries

Corp. v. Interstate Brands Corp., 751 F.3d 955, 963 (8th Cir. 2014) (“[W]e are not convinced that

Illinois law limits consideration of the doctrine of substantial performance to construction cases.”).

The Court thus considers the doctrine of substantial performance in analyzing Doe’s breach of

contract claim.

       Doe alleges specific ways Grinnell deviated from its contract with Doe. See ECF No. 129-1

at 39–40. Doe provides evidence that the following deviations—among others—occurred during

his disciplinary proceeding: Moschenross did not participate in the decision to pursue informal

                                                 34
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 35 of 42



resolution of Complainant #1’s complaint, see Moschenross Dep. 54:18–55:11, 60:3–6,

ECF No. 131-4 at P-APP 628, 630; see generally ECF No. 129-7 at P-APP 272; Moschenross

did not participate in the decision to pursue formal resolution of the complaints against Doe,

see Moschenross Dep. 65:17–25, ECF No. 131-4 at P-APP 632; see generally ECF No. 129-7

at P-APP 267; Moschenross did not participate in the decision to consolidate Complainant #1’s

and Complainant #2’s complaints into one investigation, see Moschenross Dep. 69:4–22,

ECF No. 131-4 at P-APP 633; see generally ECF No. 129-7 at P-APP 276; the Notice of

Investigation Doe received did not accurately indicate the conduct for which he was being

investigated, see ECF No. 131-19 at P-APP 1725; ECF No. 131-5 at P-APP 708;

see generally ECF No. 129-7 at P-APP 274; Doe was told he could only have one support

person during his interview with the investigators while Complainant #2 was allowed to

have two support people present during her interview, see Voos Dep. 111:15–18,

ECF No. 131-2 at P-APP 487; ECF No. 131-3 at P-APP 564; ECF No. 131-6 at P-APP 801–03;

see generally ECF No. 129-7 at P-APP 272; the Adjudicator did not meet with investigators

to discuss Doe’s case, see Norton Dep. 46:3–6, ECF No. 131-5 at P-APP 696;

see generally ECF No. 129-7 at P-APP 280; Complainant #1’s adjudication meeting occurred

before the final investigation report was issued, see ECF No. 131-11 at P-APP 1102

(noting the Adjudicator met with Complainant #1 on June 3, 2016); ECF No. 131-4

at P-APP 681 (investigation report dated June 6, 2016); see generally ECF No. 129-7

at P-APP 278–80; and Complainant #1 was allowed to submit comments on the preliminary

investigation report several days late, after the final investigation report had already

been issued and after she met with the Adjudicator, see ECF No. 131-4 at P-APP 679;

see generally ECF No. 129-7 at P-APP 277.



                                             35
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 36 of 42



       Defendants argue Doe’s claim fails because Grinnell nonetheless substantially performed

the contract. Defendants do not deny, however, Grinnell deviated from the Policy during Doe’s

disciplinary proceeding. Defendants do not dispute, for example, that Complainant #1 had more

than one support person at her meeting with investigators, that Grinnell gave Complainant #1

flexibility in scheduling her adjudication meeting and submitting her impact statement, that

Moschenross was not involved in the disciplinary process at certain points, and that the

Adjudicator did not meet with investigators. See ECF No. 141 at 23. Instead, Grinnell argues

“[n]one of the alleged errors frustrated the purpose of his disciplinary process—to investigate and

adjudicate the claims of misconduct—or [Doe]’s protections under that Policy.” Id. Further,

Defendants argue, the Policy allows for flexibility and does not require stringent compliance with

its terms. At the hearing on this motion, Defense counsel pointed out, as an example of the Policy’s

flexibility, that the timeframe for scheduling adjudication meetings can be extended for good

cause. Mot. Summ. J. Hr’g Tr. 60:21–61:2, ECF No. 149 at 60–61; see ECF No. 129-7

at P-APP 278.

       The Court concludes there is a factual dispute over whether Defendants’ deviations from

the Policy amounted to a breach of contract that caused Doe to suffer damages. Defendants claim

the deviations identified by Doe are immaterial and Grinnell still substantially performed the

contract; Doe claims the deviations denied him essential benefits of the contract. “There is no

ready formula for determining what amounts to substantial performance in any particular case.

Precise boundaries cannot be drawn, since the question turns on the facts of each case.”

15 Williston on Contracts § 44:54. “Whether there has been substantial performance of a contract

is ordinarily a question of fact for the jury to resolve.” 17B C.J.S. Contracts § 1035 (2019).

Resolving all factual disputes in favor of Doe, the nonmoving party, the Court cannot grant

Defendants’ motion for summary judgment. A reasonable jury could find Grinnell’s deviations

                                                36
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 37 of 42



from the contract did not prevent Grinnell from fulfilling the essence of its contractual duties and

did not affect Grinnell’s ultimate decision to dismiss Doe. Alternatively, a reasonable jury could

also determine Grinnell’s deviations, considered in the aggregate, made the disciplinary

proceedings unfair to Doe and thus amounted to a material breach of the contract that caused him

harm. Because the facts in the record could reasonably sustain either determination, Doe’s breach

of contract claim should be decided by a jury.

       Because there are underlying factual disputes that cannot be resolved by the Court on

summary judgment, the Court denies Defendants’ motion for summary judgment on Doe’s breach

of contract claim.

       C.      Promissory Estoppel Claim (Count IV)
       Under Iowa law, “[t]he theory of promissory estoppel allows individuals to be held liable

for their promises despite an absence of the consideration typically found in a contract.”

Schoff v. Combined Ins. Co. of Am., 604 N.W.2d 43, 48 (Iowa 1999). In order to establish a claim

for promissory estoppel, a plaintiff must show:

       (1) [A] clear and definite promise; (2) the promise was made with the promisor’s
       clear understanding that the promisee was seeking an assurance upon which the
       promisee could rely and without which he would not act; (3) the promisee acted to
       his substantial detriment in reasonable reliance on the promise; and (4) injustice
       can be avoided only by enforcement of the promise.

Schoff, 604 N.W.2d at 49. A defendant may not be held liable, however, for a

representation—that is, “a statement . . . made to convey a particular view or impression of

something with the intention of influencing opinion or action.” Id. at 51 (omission in original)

(quoting Webster’s Third New International Dictionary 1926 (1993)). And, because promissory

estoppel is a form of equitable relief and applies only where a contract otherwise does not exist,

a plaintiff may only assert a claim of promissory estoppel if the promise at issue is not

already encompassed by a written and formal contract. See, e.g., PFS Distrib. Co. v. Raduechel,

                                                  37
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 38 of 42



574 F.3d 580, 599 (8th Cir. 2009). Finally, Iowa law requires a plaintiff asserting promissory

estoppel claims to demonstrate “strict proof of all elements.” Nat’l Bank of Waterloo v. Moeller,

434 N.W.2d 887, 889 (Iowa 1989).

       Doe contends he “relied to his detriment on [the] express and implied promises and

representations made by Defendant Grinnell.” ECF No. 1 ¶ 147. Doe asserts Grinnell made the

following promises—which he alleges are beyond the express provisions of the Policy—that he

relied upon to his detriment: 1) Doe received a Notice of Investigation that stated he was being

investigated for only one incident of nonconsensual sexual conduct with Complainant #1 and the

investigation report ultimately contained references to two incidents; 2) Doe was given a resource

card with information about counseling services but it only included resources for those who had

experienced sexual assault, not those accused; 3) Doe was told he could only bring one support

person to his meeting and Complainant #1 brought two; 4) Doe was provided with deadlines with

which he complied and Complainant #1 did not comply; and 5) Doe was told by the Adjudicator

during his adjudication meeting that she was not testing his memory but then cited

Complainant #1’s memory as a sign of credibility. See ECF No. 129-1 at 42–43.

       The undisputed facts show Doe’s estoppel claim fails as a matter of law. Doe does not

provide examples of clear and definite promises upon which Defendants knew Doe would rely.

The statements Doe calls promises are representations, which under Iowa law, cannot sustain a

promissory estoppel claim. Schoff, 604 N.W.2d at 51; see also Newkirk v. GKN Armstrong

Wheels, Inc., 168 F. Supp. 3d 1174, 1190 (N.D. Iowa 2016) (“A claim for promissory estoppel

cannot lie on a mere representation.”).

       For example, when Doe was told there was only one incident of sexual misconduct with

Complainant #1 alleged against him in the Notice of Investigation, that statement conveyed a

representation of a specific fact, but not a promise to Doe. The same logic applies to Defendants’

                                               38
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 39 of 42



statements about the resources available to Doe, the rules about the support persons and the

deadlines, and the Adjudicator’s instructions to Doe during his adjudication meeting—all these

were representations made to Doe about the disciplinary process, not clear and definite promises

to invoke Doe’s reliance. In other words, the conduct Doe alleges is irrelevant to an estoppel claim.

See Anderson, 477 U.S. at 248. (“Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment. Factual disputes

that are irrelevant or unnecessary will not be counted.”).

       Concluding Doe cannot prove the first element of a promissory estoppel claim, the Court

need not consider the other elements. Doe’s promissory estoppel claim fails as a matter of law.

The Court grants summary judgment to Defendants on Doe’s promissory estoppel claim.

       D.      Negligent Misrepresentation Claim (Count V)

       Doe alleges Grinnell, Moschenross, Voos, and Asberry are liable for the tort of negligent

misrepresentation under Iowa law. ECF No. 1 ¶¶ 150–155. Doe asserts the information Defendants

provided him regarding the status of Complainant #1’s case against him during his November 2015

meeting with the Title IX Office was false. ECF No. 129-1 at 43–44.

       “[W]hen the negligent misrepresentation only interferes with intangible economic

interests, courts have developed more restrictive rules of recovery.” Pitts v. Farm Bureau Life

Ins. Co., 818 N.W.2d 91, 111 (Iowa 2012) (quoting Van Sickle Constr. Co. v. Wachovia

Commercial Mortg., Inc., 783 N.W.2d 684, 690 (Iowa 2010)). When intangible economic

interests are at stake, as they are here for Doe, a defendant is liable for the tort of negligent

misrepresentation if:

       (1) [T]he defendant was in the business or profession of supplying information to
       others; (2) the defendant intended to supply information to the plaintiff or knew
       that the recipient intended to supply it to the plaintiff; (3) the information was false;
       (4) the defendant knew or reasonably should have known that the information was
       false; (5) the plaintiff reasonably relied on the information in the transaction that

                                                  39
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 40 of 42



       the defendant intended the information to influence; (6) and the false information
       was the proximate cause of damage to the plaintiff.

AT&T Corp. v. Aventure Commc’n Tech., LLC, 207 F. Supp. 3d 962, 1021 (S.D. Iowa 2016)

(alteration in original) (quoting Boliver v. Kester, No. 15–1973, 2016 WL 4384369, at *3

(Iowa Ct. App. Aug. 17, 2016)). Liability for negligent misrepresentation is not confined to

traditional commercial transactions. See Sain v. Cedar Rapids Cmty. Sch. Dist., 626 N.W.2d 115,

126 (Iowa 2001). An individual who acts as an advisor, such as a school guidance counselor,

can be liable for supplying false information. Id. However, an individual will not be liable simply

for providing “personal opinions or statements of future intent” to a plaintiff. Id. at 127. The

information provided must actually be false. Id.

       Doe asserts Voos told him “she intended to reach a mutual agreeable resolution with the

parties” and “[Complainant #1] was not pursuing conduct at th[e] time [of the November 2015

meeting].” ECF No. 129-1 at 43 (citing ECF No. 131-2 at P-APP 537–40; ECF No. 131-19

at P-APP 1717). Doe contends these statements were false. Id. at 44. He argues these

statements made him believe the allegations by Complainant #1 would be informally resolved, and

Grinnell “would take no further action in regard to [Complainant #1’s] report.” ECF No. 1 ¶ 151;

see also Mot. Summ. J. Hr’g Tr. 53:20–55:6, ECF No. 149 at 53–55. Defendants argue, even if

Doe had the impression Complainant #1’s allegations would be permanently resolved with an

informal resolution, Voos did not tell Doe so—Voos only expressed her prospective hope that a

resolution would be reached at the disciplinary meeting. ECF No. 100 at 29–30; Mot. Summ. J.

Hr’g Tr. 28:6–19, ECF No. 149 at 28.

       The Court concludes the undisputed facts demonstrate Defendants did not provide Doe

with false information as required to sustain a negligent misrepresentation claim under Iowa law.

Voos’s statement regarding her desire to reach a mutually agreeable resolution is a statement of


                                                40
     Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 41 of 42



future intent. Statements of future intent do not qualify as false information for purposes of a

negligent misrepresentation claim. Sain, 626 N.W.2d at 127. As for Voos’s statement regarding

Complainant #1’s decision not to pursue further discipline, there is no genuine dispute regarding

the truth of that statement. Voos told Doe during the meeting that Complainant #1 did not wish to

pursue a formal resolution “at this time.” ECF No. 131-2 at P-APP 537. There is no evidence Voos

said anything to Doe about Grinnell’s future plans regarding his discipline or that the informal

resolution would be final. Defendants’ later decision to consolidate Complainant #1’s complaint

with Complainant #2’s complaint and to pursue formal resolution does not render Voos’s statement

about Complainant #1’s decision false.

        Because the undisputed facts show Defendants did not provide Doe with false information,

the Court does not need to consider the remaining elements of negligent misrepresentation. There

is no triable question of fact regarding Doe’s negligent misrepresentation claim. His claim fails as

a matter of law. The Court grants summary judgment to Defendants on Doe’s negligent

misrepresentation claim. Defendants Moschenross, Voos, and Asberry are dismissed as parties to

this case.

V.      CONCLUSION

        The Court grants in part and denies in part the Motion for Summary Judgment filed by

Defendants Grinnell College, Sarah Moschenross, Angela Voos, and Bailey Asberry. The Court

concludes there are disputes of material fact regarding the accuracy of the outcome of Doe’s

disciplinary proceeding and whether that inaccuracy was caused by gender bias. The Court denies

Defendants’ motion for summary judgment on Doe’s Title IX claim, Count II. The facts as to

whether Grinnell substantially performed its contractual duties or breached its contract so that Doe

suffered damage are genuinely disputed. Because the material facts regarding Doe’s breach of

contract claim are in dispute, the Court denies Defendants’ motion for summary judgment as to

                                                41
    Case 4:17-cv-00079-RGE-SBJ Document 151 Filed 07/09/19 Page 42 of 42



Doe’s breach of contract claim, Count III.

       The material facts of Doe’s estoppel claim and his negligent misrepresentation claim are

not disputed. The undisputed facts demonstrate Grinnell did not make clear and definite promises

to Doe that he relied upon to his detriment. The undisputed facts also show Defendants did not

provide Doe with false information. Thus, the Court grants Defendants’ motion for summary

judgment on Doe’s estoppel and negligent misrepresentation claims, Counts IV and V.

       IT IS ORDERED that Defendants’ Motion for Summary Judgment, ECF No. 94, is

GRANTED IN PART AND DENIED IN PART.

       Based on the Court’s ruling, the Clerk is directed to terminate the following parties as

defendants: Sarah Moschenross, Angela Voos, and Bailey Asberry. No counts remain naming

them as defendants.

       IT IS SO ORDERED.

       Dated this 9th day of July, 2019.




                                              42
